           Case 1:19-cv-00794-LY Document 29 Filed 11/14/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 RODNEY REED,                                              §   Civil Case No. 1:19-cv-794
                                                           §
                        Plaintiff,                         §   CAPITAL CASE
                                                           §
 v.                                                        §
                                                           §
 BRYAN GOERTZ, Bastrop County District                     §
 Attorney, in his official capacity only,                  §
                                                           §
                        Defendant.                         §

        PLAINTIFF’S ADVISORY REGARDING FEDERAL HABEAS FILINGS

       Plaintiff Rodney Reed files this advisory to bring to the Court's attention his habeas

filings made this week in federal court. Attached to this advisory is Mr. Reed's Motion for

Authorization and Proposed Habeas Petition which lay out additional evidence of Mr. Reed's

innocence which would be supplemented in post-conviction challenges by the exculpatory DNA

results he seeks to obtain through this civil rights action. See Exhibits A (motion for

authorization) and B (proposed habeas petition).
          Case 1:19-cv-00794-LY Document 29 Filed 11/14/19 Page 2 of 3



       Mr. Reed respectfully requests that the Court consider the proof submitted in his federal

habeas filings in determining Mr. Reed's entitlement to a stay of execution.

DATED: November 14, 2019
                                                     Respectfully submitted,


                                                    /s/ Bryce Benjet
 Cliff C. Gardner (admitted pro hac vice)           Bryce Benjet
 Robert A. Weber (admitted pro hac vice)            THE INNOCENCE PROJECT
 Nicole A. DiSalvo (admitted pro hac vice)          40 Worth Street, Suite 701
 Shaivlini Khemka (admitted pro hac vice)           New York, New York 10013
 SKADDEN, ARPS, SLATE,                              (212) 364-5980
  MEAGHER & FLOM LLP                                bbenjet@innocenceproject.org
 One Rodney Square
 P.O. Box 636                                       Andrew F. MacRae
 Wilmington, Delaware 19899-0636                    LEVATINO PACE PLLC
 (302) 651-3000                                     1101 S. Capital of Texas Highway
                                                    Building K, Suite 125
 Of Counsel                                         Austin, Texas 78746
                                                    (512) 637-8565
                                                    amacrae@levatinopace.com

                                                    Attorneys for Plaintiff Rodney Reed




                                                2
           Case 1:19-cv-00794-LY Document 29 Filed 11/14/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I certify that on this 14th day of November, I electronically filed the foregoing pleading

with the clerk of the court for the U.S. District Court, Western District of Texas, using the

electronic case filing system. A “Notice of Electronic Filing” was sent to Counsel for Defendant

at the following email address:


       Matthew Ottoway
       Assistant Attorney General
       matthew.ottoway@oag.texas.gov

                                              Bryce Benjet
                                              Bryce Benjet




                                                 3
